JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed October 24, 2003, be affirmed. The district court properly dismissed the complaint because it fails to state a claim upon which relief may be granted, its claims are clearly baseless, and the action is frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i), (ii); Neitzke v. Williams, 490 U.S. 319, 327, 109 S.Ct. 1827,104 L.Ed.2d 338 (1989).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.